Court of Appeals
                        Fifth District of Texas at Dallas
                                         MANDATE

TO THE 429TH JUDICIAL DISTRICT COURT OF COLLIN COUNTY, GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 4th day of December, 2014,
the cause on appeal to revise or reverse the judgment between

RANDALL W. MOIR, Appellant                         On Appeal from the 429th Judicial District
                                                   Court, Collin County, Texas
No. 05-14-00899-CV         V.                      Trial Court Cause No. 429-04102-2013.
                                                   Opinion delivered by Justice Fillmore,
JP MORGAN CHASE NA, Appellee                       Justices FitzGerald and Stoddart
                                                   participating.

was determined; and this Court made its order in these words:

        In accordance with this Court’s opinion of this date, the appeal is DISMISSED for want
of jurisdiction.

       It is ORDERED that appellee JP MORGAN CHASE NA recover its costs of this appeal
from appellant RANDALL W. MOIR.

        WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals
for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.
       WITNESS the HON. CAROLYN WRIGHT, Chief Justice of the Court of Appeals, with
the Seal thereof affixed, at the City of Dallas, this 22nd day of April, 2015.




                                                           LISA MATZ, Clerk




                                        –2–